Citation Nr: 0302344	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  00-13 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, with assistance from a member of the Veteran's 
Services Division of the Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The veteran had active service from December 1967 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from February 2000 and September 2002 rating 
decisions of the Philadelphia, Pennsylvania, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The 
February 2000 rating decision granted the veteran service 
connection for PTSD and evaluated it as 30 percent disabling, 
effective September 1999.  The September 2002 rating decision 
increased the evaluation to 50 percent disabling, effective 
September 1999.

It should be added that, in Fenderson v. West, 12 Vet. App. 
119 (1999), the Court of Appeals for Veterans Claims 
explained that there is a legal distinction between a claim 
for an "original" rating and an "increased" rating claim.  In 
light of the aforestated legal distinction, the Board has 
reframed the disability rating issue on appeal as delineated 
on the title page of this decision.


FINDINGS OF FACT

1.  The veteran's PTSD currently is manifested by orientation 
in three spheres, an absence of delusions or hallucinations; 
poor eye contact; extremely impoverished thought process; 
labored and terse attempts at communication with barely 
audible, hesitant speech which consisted of sentences of two 
or three words.  The veteran appeared depressed, even 
frightened, and appears extremely burdened, even by the 
simplest conversation, and he exudes an air of hopelessness 
and futility.  The veteran is stably employed, having worked 
for the same employer for several decades.  The veteran's 
PTSD also is manifested by a Global Assessment of Functioning 
Scale of 50.

2.  The veteran does not have homicidal or suicidal ideation, 
obsessive rituals which interfere with routine activities, 
intermittent, illogical, obscure, or irrelevant speech, 
impaired impulse control, spatial disorientation, nor does he 
neglect personal appearance or hygiene.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991 and Supp. 2002); 38 C.F.R. §§ 3.102, 4.7, 4.21, 
4.126, 4.130, Diagnostic Code (DC) 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp. 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the VCAA of 2000, dealing with notice and duty to assist 
requirements, does not apply retroactively to any claim filed 
prior to the date of enactment of that Act and not final as 
of that date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).  Thus, since appellant's claim at issue obviously was 
not final on November 9, 2000, it appears that Section 3 of 
the VCAA, dealing with notice and duty to assist 
requirements, may not be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that all relevant facts have been 
properly developed.  In May 2001 and March 2002 letters, the 
RO informed the veteran of the provisions of the VCAA.  The 
May 2001 letter informed the veteran of the evidence the RO 
had in its possession to adjudicate the claim, informed the 
veteran of the dates that Travel Board hearings would be held 
at the RO, and informed the veteran of the date he was 
scheduled for a hearing with a Board member via video 
teleconference.  The March 2002 letter informed the veteran 
of the evidence needed to substantiate his claim, and 
identified specific evidence which the veteran needed to 
provide the RO and also provided the veteran with consent 
release forms so the RO could obtain private treatment 
records.   Therefore, the Board is satisfied that the RO has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Historical background

The veteran filed his claim in September 1999.  As noted 
above, the February 2000 rating decision granted the veteran 
service connection for PTSD and evaluated it as 30 percent 
disabling.  The veteran provided the RO with his Notice of 
Disagreement in March 2000.  The Board, in an October 2001 
decision, noted the veteran's hearing testimony that he 
believed his symptoms at worsened since his then most recent 
VA medical examination of January 2000 (Transcript, p. 7), 
and remanded the case to the RO for another VA psychiatric 
examination.  The September 2002 rating decision increased 
the veteran's evaluation to 50 percent disabling.

Analysis

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 and Supp. 2002); 38 C.F.R. Part 
4 (2002).  All potentially applicable regulations must be 
applied, Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including 38 C.F.R. §§ 4.1, 4.2, and 4.10, which require 
review of the entire history with an emphasis on the effects 
of disability, particularly on limitation of ordinary 
activity and lack of usefulness. Not all disabilities will 
show all the specified rating criteria but coordination of 
the rating with functional impairment is required.  38 C.F.R. 
§ 4.21 (2002).  The higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2002).  Consideration may not be 
given to factors wholly outside the rating criteria.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999); see also 
Fenderson, supra.  Further, the fact that a claimant is 
awarded a rating increase less than the maximum allowable 
does not dismiss an appeal, for a claimant is deemed to have 
filed a claim for the maximum benefit allowable.  AB v. 
Brown, 6 Vet. App. 35 (1993).

The July 2002 VA medical examination report reveals that the 
veteran's Mississippi Combat Scale score is 118.  The veteran 
informed the examiner that he had lost 10 days from work 
during the prior 12 months, and that he was separated from 
his wife for seven years.  The veteran denied any violent or 
suicidal intent or ideation, and he also denied having any 
social relationships or activities, and stated his only 
leisure pursuit is occasional fishing with his only friend.  
The veteran stated that he has frequent panic attacks, 
especially when in a crowd or large group of people.  He 
states that he uses his work as a refuge, and he avoids 
people, programs, or music of the Vietnam era which might 
trigger memory of his experiences.

At the July 2002 VA medical examination, the examiner 
assessed the veteran as appropriately dressed and able to 
maintain minimum personal hygiene and other activities of 
daily living.  The examiner assessed the veteran's thought 
process as extremely impoverished and his communications as 
labored and terse.  The examiner observed the veteran to 
appear depressed and frightened and extremely burdened while 
exuding an air of hopelessness and futility.  The veteran 
exhibited no signs of delusions or hallucinations.  At the 
time of the examination, the veteran was taking serezone, 100 
milligrams in the morning, and 200 milligrams at night.  The 
psychiatric examination report states that, with the sole 
exception of vocational consistency, the impact of the PTSD 
on the veteran's ability to function are clear and pervasive.  
The psychiatric report reflects that the veteran's GAF is 50: 
serious impairment in social and familial functioning.  The 
examination report states that, not only can the veteran 
work, but he needs to continue to work, as his job provides a 
unique therapeutic function.

The veteran's representative asserts that the GAF scale and 
the veteran's testimony at the hearing present a picture of 
an individual who is seriously disabled, and that the 
veteran's disability picture is sufficiently close to receive 
the benefit of the doubt for the higher rating of 70 percent.  
The Board finds that the credible competent evidence of 
record points to the opposite conclusion.

The Board finds that, on the basis of the July 2002 
psychiatric examination report and the underlying facts 
supportive thereof, no greater than a 50 percent evaluation 
is warranted.  Rating evaluations of mental disorders 
requires a thorough familiarity with the criteria of the 
Diagnostic and Statistical Manual of Mental Disorders-IV 
(DSM-IV).  38 C.F.R. § 4.130 (2002).  First, the veteran's 
GAF of 50, on its face, is at the highest positive range for 
"serious symptoms" (41-50), as it is only one point shy of 
"moderate symptoms."  DSM-IV at 47.  The psychiatric 
examination report provides a firm factual basis to infer 
that the examiner assessed the veteran as 50 because the 
veteran shuns people, including social interaction with his 
co-workers, and because the veteran has only one friend.  The 
Board draws this inference because the examination report 
reflects that the veteran denied the other criteria listed 
for a GAF of 50; specifically, the veteran denied suicidal 
ideation, obsessive rituals, and any history of illegal 
activities, and obviously he is able to hold a job, as he has 
been employed at the same job for 30 years.

An evaluation of the disability level of a mental disorder is 
based on the total evidentiary picture of the veteran's 
occupational and social impairment.  Further, social 
impairment is not the sole criterion on which an evaluation 
is based.  38 C.F.R. §§ 4.126(a), (b) (2002).  DC 9411 
provides that a 50 percent evaluation applies when a 
veteran's occupational and social impairment reflects reduced 
reliability and productivity due to such symptoms as: 
flattened effect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

The veteran's representative correctly observes that not 
every criteria of a higher rating criteria must be met in 
order for a veteran to receive the higher evaluation, 
38 C.F.R. § 4.21 (2002), and that any doubt as to whether to 
apply a higher rating is resolved in favor of the higher 
rating.  38 C.F.R. § 4.7 (2002).  The findings of the medical 
report, however, reflect that the veteran's disability 
picture more closely approximates that of the 50 percent 
evaluation than a 70 percent evaluation.

While the veteran's symptomatology reflects more of the 
criteria for a 30 rather than a 50 percent evaluation, the 
Board finds his disability picture sufficiently close to more 
approximate the 50 percent level.  For example, the veteran's 
ability to maintain very long-term employment in the area of 
computer assisted design renders it unlikely that he is 
unable to understand complex commands.  Similarly, the fact 
that he is a law abiding citizen and has two years of alcohol 
abstinence reflects good rather than impaired judgment.  On 
the other hand, the June 2000 treatment notes of his private 
psychiatrist reflect that the veteran stated he was 
experiencing mini-panic attacks once or twice a week.  
Further, the veteran's psychological test data reflected 
constant depression; he has only one friend; and, he avoids 
almost any type of social interaction, even with his co-
workers.  Therefore, the Board finds that the veteran's 
disability picture is sufficiently reflective of a 50 percent 
evaluation to more closely approximate that evaluation.  
38 U.S.C.A. § 5107(b) (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 3.102, 4.7, 4.21, 4.126, 4.130, DC 9411 (2002).

The Board finds that the higher evaluation of 70 percent is 
not warranted.  A 70 percent evaluation applies when a 
veteran's occupational and social impairment reflects 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
or an inability to establish and maintain effective 
relationships.

The psychological test data reflects the veteran is 
depressed, and he clearly has deficiencies in the areas of 
family relations, i.e., he and his wife have been separated 
for several years, and he manifests an inability to establish 
and maintain effective relationships.  Overall, however, the 
veteran's disability picture does not more closely 
approximate the criteria for a 70 percent evaluation.  He has 
no suicidal ideation; he does not have poor impulse control; 
he presented with appropriate personal appearance and 
hygiene; and, although the veteran's speech was terse, 
labored, and content impoverished, the examiner did not 
assess it as illogical.  Further, as stated, the veteran is 
stably employed and his job provides therapeutic value to 
him.  Accordingly, the veteran's disability picture more 
closely approximates that of a 50 rather than a 70 percent 
evaluation.  38 U.S.C.A. § 5107(b) (West 1991 and Supp. 
2002); 38 C.F.R. §§ 3.102, 4.7, 4.21, 4.126, 4.130, DC 9411 
(2002).


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

